Citation Nr: 0924954	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana





THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The Veteran had active military duty from July 1948 to 
July 1949, and Reserve service thereafter until July 1955.  
There was no combat or overseas service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for bilateral hearing loss with a noncompensable evaluation.  
The Veteran's appeal was granted an advance upon the Board's 
docket in June 2009.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent medical evidence reflects that the Veteran 
has Level I hearing for both the right and left ears.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code 6100 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in April 2007, 
prior to the issuance of the rating decision now on appeal.  
That notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevance in his possession.  Of 
course, this notice was provided with respect to the 
Veteran's claim for service connection, and service 
connection for bilateral hearing loss was in fact granted.  

The specificity requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are not applicable in cases where a 
veteran seeks service connection, service connection is 
granted, and he disagrees with the evaluation initially 
assigned.  However he was provided additional VCAA notices 
with respect to his service treatment records being fire 
related (missing) in December 2007 and December 2008, and 
with Vazquez specificity rating criteria in June 2008.  He 
has been provided the regulations on evaluation of hearing 
loss.  

Additionally, when it became clear that the Veteran thought 
that his claim had been denied, he was contacted and informed 
that service connection for hearing loss had been granted, 
but that he was granted a noncompensable evaluation based 
upon the results of his audiometric test results.  He was 
provided a formal and contemporaneous VA audiometric 
examination which is adequate for rating purposes.  All known 
available evidence has been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

All hearing loss disability is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 - 4.87.  Current VA 
rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of pure tone audiometric 
tests which average the pure tone decibel thresholds for 
speech at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 C.F.R. 
§§ 4.85 - 4.87, Diagnostic Codes 6100 - 6110.  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the Rating Schedule 
to numeric designations after audiometric examinations are 
conducted.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss in December 2006, at age 77, well 
over 50 years after he was separated from service.  He was 
provided a VA audiometric examination in July 2006 by an 
individual certified to perform such evaluation.  The results 
of this examination revealed an average pure tone decibel 
thresholds for the frequencies of speech of 44 for the right 
ear and 38 for the left ear, with speech recognition scores 
of 96 percent for each ear.  Using these results, 38 C.F.R. 
§ 4.85, Table VI reveals that the Veteran has Level I hearing 
both ears.  Using Table VII, this equates to a noncompensable 
evaluation, which was the evaluation properly assigned by the 
RO in accordance with the Schedular criteria.  The examiner 
opined that the Veteran's military duties as tank/armor 
crewman on active duty, and 40 millimeter anti-aircraft 
gunner on reserve duty as likely as not contributed to his 
hearing loss.  There was no post-service evidence of loud 
noise exposure.  

At no time during the pendency of the appeal has the Veteran 
argued a subjective belief that his hearing has gotten worse 
since he was examined by VA in 2008, and he has submitted no 
objective evidence demonstrating that his hearing loss has 
increased in severity  Accordingly, remand for reexamination 
is not warranted.  If the Veteran believes his hearing has 
become more impaired in the future he may request another 
audiometric examination.  



ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


